Citation Nr: 1437192	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

3.  Entitlement to a compensable rating for left ear otitis media.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from May 1988 to May 1992, from November 2001 to November 2002, and from March 2005 to March 2007, with additional service in the National Guard (and possible additional qualifying, but yet unverified, periods of federal service).  These matters are on appeal from separate rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO): an April 2009 rating decision that increased to 10 percent a rating for bilateral hearing loss, and granted a noncompensable rating for left ear otitis media; a February 2011 rating decision that denied service connection for GERD; and a September 2013 rating decision that denied service connection for sleep apnea and for GERD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea as secondary to his service-connected PTSD.  As his treatment records include a diagnosis of sleep apnea, an examination to secure an opinion as to whether such is caused or aggravated by his service-connected PTSD is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

GERD

The Veteran seeks entitlement to service connection for GERD on a direct basis and as secondary to his service-connected PTSD.  On July 2013 VA esophageal examination, the Veteran stated that his GERD symptoms began in May 2008 and that he was ultimately diagnosed with GERD in 2009.  While the examiner opined that it is less likely than not that the Veteran's GERD is proximately due to or the result of his service-connected PTSD, failed to address whether such was directly related to the Veteran's service.  Accordingly, the Board finds the examination to be inadequate.

Additionally, on an April 1992 Desert Shield/Storm out-processing checklist, the Veteran noted that he experienced diarrhea and/or vomiting while deployed to Saudi Arabia.  An April 2006 service treatment record notes complaints of constant epigastric right upper quadrant pain that was exacerbated by movement.  Although a diagnosis of appendicitis was ultimately given, there is no medical opinion that addresses whether such complaints/symptoms could also be related to GERD.

The Board also notes that the Veteran was a member of the National Guard until June 2009 and may have had qualifying service in 2008.  For service in the National Guard, only periods of federalized service, if any, are qualifying service for VA compensation benefits.  It is not clear whether the Veteran's service in 2008 was federalized.  As the Veteran has indicated that his GERD symptoms began in 2008, and as the evidence of record is inadequate to resolve whether he was on federalized service during this period, further development to secure evidence sufficient to resolve that critical question is necessary.

Increased Rating for Hearing Loss 

As shown by the record, the most recent VA audiology examination to assess the Veteran's hearing loss disability was in February 2009, more than five years ago.  In written argument, the Veteran's representative states that the Veteran's hearing has worsened.  Additionally, the record shows that a tympanoplasty was performed on his left ear in September 2009, which may have affected his hearing.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Increased Rating for Otitis Media

As shown by the record, the most recent VA ear diseases examination to assess the Veteran's otits media was in September 2010, almost four years ago.  The Veteran has been rated under Diagnostic Code 6201 for chronic nonsuppurative otitis media with effusion (serous otitis media).   A December 2009 treatment record notes that the Veteran's left ear has left ear minimal purulent drainage.  A September 2010 treatment record notes that the Veteran's left ear has some serous drainage present.  A January 2014 request for outpatient services mentions mastoiditis but there is no indication that the Veteran has been diagnosed with such.  The Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected left ear otitis media disability.  Specifically, the examiner should clarify whether the Veteran's left ear otitis media causes complications, including pus (purulent discharge), and whether the Veteran has mastoiditis.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for verification of any (and all) periods of federalized (and qualifying for VA benefits) service the Veteran may have had as a member of the National Guard (to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505).  He must assist in this matter by identifying any (and all) alleged periods of such service.  The AOJ should then ask the appropriate service department to verify (as to each such period of service identified) whether or not it indeed was federalized  (and qualifying service).  Specific periods for which verification should be sought should include any periods in 2008 or 2009.  It is imperative that this development be completed before further development in this matter is sought.  The AOJ should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (and qualifying for VA benefits) status.

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for GERD, sleep apnea, and his service-connected bilateral hearing loss and left ear otitis media disabilities  (i.e., update to the present the records of his VA treatment for such disabilities).

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician(s) to determine the likely etiologies of his sleep apnea and GERD.  The examiner must review the Veteran's claims file, including this remand, in conjunction with the examination(s).  Based on review of the record and examination of the Veteran, the examiner(s) should provide opinions that respond to the following: 

(a) Please identify the likely etiology of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apena is caused or aggravated by his service-connected PTSD? 

(b) If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by his PTSD, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

(c) Please identify the likely etiology of the Veteran's GERD.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's GERD is caused or aggravated by his service-connected PTSD?  

(d) If the examiner finds that the Veteran's GERD was not caused, but was aggravated by his PTSD, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The examiner(s) must explain the rationale for all opinions.

4.  Thereafter, the AOJ should arrange for an audiological evaluation (with audiometric studies) to determine the current severity of the Veteran's bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and also comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of 
loss objectively shown).

The examiner must explain the rationale for all opinions.

5.  Thereafter, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left ear otitis media. The entire record must be reviewed by the examiner.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Is the Veteran's left ear otitis media disability suppurative (pus producing or purulent) or nonsuppurative (non-pus producing)?  In this regard, the examiner's attention is directed to a December 2009 VA treatment record that notes minimal purulent discharge.  The examiner should also indicate whether the Veteran has mastoiditis.

The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


